 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.
EXHIBIT 10.2
RESEARCH, DEVELOPMENT AND MARKETING
COLLABORATION AGREEMENT
DATED AS OF MAY 2, 1995
BETWEEN
ONYX PHARMACEUTICALS, INC.
AND
WARNER-LAMBERT COMPANY
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.





--------------------------------------------------------------------------------



 



 



TABLE OF CONTENTS

         
ARTICLE A DEFINITIONS
    1  
 
       
Affiliate
    1  
Collaboration Compound(s)
    1  
Collaboration Lead Compound(s)
    1  
Collaboration Product(s)
    1  
Collaboration Product Exclusive Period
    1  
Co-Promotion Country
    1  
Effective Date
    1  
FDA
    1  
Field
    2  
IND
    2  
Invention(s)
    3  
Know-How
    3  
NDA
    3  
Net Sales
    3  
Onyx Know-How
    3  
Onyx Lead Compound(s)
    3  
Onyx Patents
    3  
Onyx Product(s)
    4  
Onyx Product Exclusive Period
    4  
Patent(s)
    4  
Product(s)
    4  
Research Management Committee
    4  
Research Plan
    4  
Term of Co-Promotion
    4  
Term of this Agreement
    4  
Term of the Research Collaboration
    4  
Warner Know-How
    4  
Warner Patents
    4  
 
       
ARTICLE I RESEARCH PROGRAM
    5  
 
       
1.1 Undertaking and Scope
    5  
1.2 Personnel and Resources
    5  
1.3 Term of the Research Collaboration
    6  
1.4 Rights to Know-How and Patents for Research
    6  
1.5 Collaboration Expenses
    6  
 
       
ARTICLE II COMMITTEES
    6  
 
       
2.1 Research Management Committee
    6  
2.2 Marketing Committee
    7  
2.3 Meetings
    7  
2.4 SAB Attendance
    7  
 
       
ARTICLE III PATENTS, KNOW-HOW, RIGHTS AND INVENTIONS
    7  
 
       
3.1 Rights to Inventions
    7  
3.2 Joint Inventions
    8  
3.3 Protection of Patent Rights
    8  
3.4 Allegations of Infringement by Third Parties
    9  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

         
ARTICLE IV DESIGNATION OF LEAD COMPOUNDS AND MARKETING RIGHTS
    9  
 
       
4.1 Designation of Lead Compound
    9  
4.2 Collaboration Product
    10  
4.3 Independent Development
    10  
4.4 Warner’s Re-engagement Option
    10  
 
       
ARTICLE V LICENSES AND ROYALTIES
    11  
 
       
5.1 Grant by Onyx
    11  
5.2 Grant by Warner
    11  
5.3 Royalties Payable by Warner
    11  
5.4 Royalties Payable by Onyx
    12  
5.5 Currency of Payment
    13  
5.6 Payment and Reporting
    13  
5.7 Records
    13  
5.8 Taxes Withheld
    13  
5.9 Computation of Royalties
    13  
5.10 Licenses to Affiliates
    14  
5.11 Restrictions on Payment
    14  
 
       
ARTICLE VI CO-PROMOTION OF COLLABORATION PRODUCTS
    14  
 
       
6.1 Co-Promotion Rights
    14  
6.2 Election or Revocation of Co-Promotion Right
    14  
6.3 Onyx’s Promotional Percentage
    14  
6.4 Marketing and Marketing Plans
    15  
6.5 Promotional Materials
    15  
6.6 No Delegation
    15  
6.7 Returns
    15  
6.8 Orders
    15  
6.9 Samples
    15  
6.10 Completion of Sales
    15  
6.11 Training
    15  
6.12 Exchange of Marketing Information
    16  
 
       
ARTICLE VII FDA
    16  
 
       
7.1 Side Effects
    16  
7.2 Regulatory and other Inquiries
    16  
7.3 Product Recall
    16  
7.4 Responsibility if not Co-Promoting
    16  
 
       
ARTICLE VIII RESEARCH FUNDING AND MILESTONES
    16  
 
       
8.1 Research Funding
    16  
8.2 Milestones
    17  
 
       
ARTICLE IX CONFIDENTIALITY
    18  
 
       
9.1 Confidentiality
    18  
9.2 Publicity
    18  
9.3 Publication
    19  
 
       
ARTICLE X JAPAN
    19  
 
       
10.1 Japanese Company
    19  
10.2 Japanese Company Agreement
    19  
10.3 Absence of Agreement
    20  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

         
ARTICLE XI REPRESENTATIONS AND WARRANTIES
    20  
 
       
11.1 Legal Authority
    20  
11.2 No Conflicts
    20  
11.3 Others Bound
    20  
11.4 Third Party Rights
    21  
11.5 Survival
    21  
11.6 Disclaimer
    21  
11.7 Exclusivity
    21  
 
       
ARTICLE XII
    21  
 
       
12.1 Termination for Breach
    21  
12.2 Effect of Bankruptcy
    22  
12.3 Key Personnel
    22  
12.4 Termination of Co-Promotion Rights
    22  
12.5 Remedies
    23  
12.6 Voluntary Termination
    23  
 
       
ARTICLE XIII GENERAL PROVISIONS
    23  
 
       
13.1 Indemnification
    23  
13.2 Assignment
    24  
13.3 Non-Waiver
    24  
13.4 Research Dispute Resolution
    24  
13.5 Governing Law
    24  
13.6 Partial Invalidity
    24  
13.7 Notice
    24  
13.8 Vaccines and Diagnostics
    25  
13.9 Headings
    25  
13.10 No Implied Licenses or Warranties
    25  
13.11 Force Majeure
    25  
13.12 Survival
    26  
13.13 Entire Agreement
    26  
13.14 Amendments
    26  
13.15 Independent Contractors
    26  
13.16 Counterparts
    26  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



 

RESEARCH, DEVELOPMENT AND MARKETING COLLABORATION AGREEMENT
     Research, Development and Marketing Collaboration Agreement, dated as of
May 2, 1995, between Onyx Pharmaceuticals, Inc., a California corporation
(“Onyx”), located at 3031 Research Drive, Richmond, California 94806, and
Warner-Lambert Company, a Delaware corporation (“Warner”), located at 201 Tabor
Road, Morris Plains, New Jersey 07950.
W I T N E S S E T H:
     WHEREAS, Onyx and Warner each has certain expertise in the discovery and
development of agents acting in the field of cell cycle control; and
     WHEREAS, Warner and Onyx each wish to enter into a collaborative effort to
share such expertise, to develop new expertise in the field of cell cycle
control, to research together potential applications thereof and, if successful,
to market certain of such applications (the “Collaboration”);
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained herein, Onyx and Warner agree as
follows:
ARTICLE A
DEFINITIONS
     The following capitalized terms shall have the meanings indicated for
purposes of this Agreement:
     “Affiliate” shall mean any corporation, association or other entity which
directly or indirectly controls, is controlled by or is under common control
with the party in question. As used herein the term “control” means possession
of the power to direct, or cause the direction of, the management and policies
of a corporation, association or other entity.
     “Collaboration Compound(s)” shall have the meaning set forth in
Section 1.1.
     “Collaboration Lead Compound(s)” shall have the meaning set forth in
Section 4.1.
     “Collaboration Product(s)” shall have the meaning set forth in Section 4.2.
     “Collaboration Product Exclusive Period” shall have the meaning set forth
in Section 5.3.
     “Co-Promotion Country” shall mean the United States of America and its
territories and possessions, including the Commonwealth of Puerto Rico.
     “Effective Date” shall mean the date of this Agreement first written above.
     “FDA” shall mean the United States Food and Drug Administration.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



2

     “Field” shall mean research, drug discovery and development collaboration
aimed at therapeutic agents to restore control of, or otherwise intervene in,
misregulated cell cycle transitions in tumor cells, vascular smooth muscle
cells, or other pathological conditions, in each case insofar as it relates to
the targets listed below. Such agents may restore growth control and/or result
in death of cells with aberrant control.
The Collaboration will seek to identify agents that modulate biological targets
within the Field. The Collaboration will include all therapeutic benefits of
such agents.
The Field will consist initially of [ * ]. The Field shall also include the [ *
]. The Field will also include the [ * ].
The parties may agree during the Term of the Research Collaboration to expand
the Field by designating additional targets, and it is their intention to do so
in the event logical extensions of the Field are identified and may be
accommodated within the resource commitment of the parties. Such expansion will
be in writing signed by all members of the Research Development Committee.
However, neither party shall be obligated to agree to expand the Field.
Notwithstanding the general description of the Field provided above, the Field
will exclude:
(a) All molecular entitles that are part of or that regulate [ * ]. This
includes but is not restricted to [ * ]. This also includes molecules that
directly or indirectly regulate the aforementioned molecules, [ * ]. This also
includes [ * ]. This exception shall not include (by way of example and not
limitation) [ * ]
     “IND” shall mean an Investigational New Drug Application.
     “Invention(s)” shall have the meaning set forth in Section 3.1.
     “Know-How” shall mean Onyx Know-How and/or Warner Know-How, as the case may
be.
     “NDA” shall mean a New Drug Application.
     “Net Sales” shall mean the gross amount invoiced by a party hereto or one
of its Affiliates to customers who are not Affiliates of the selling party for
all Products sold after deduction of the following items calculated in
accordance with United States generally accepted accounting principles and
Warner’s (or Onyx’s, as the case may be) normal internal accounting standards
consistently applied: [ * ]
     “Onyx Know-How” shall mean all technology, inventions, information, data,
know-how, compounds and materials that (i) are not Onyx Patents, (ii) Onyx owns
or otherwise has the right to license to Warner and (iii) relate to the
discovery, design, synthesis, delivery, development, testing, use, manufacture
or sale of agents acting in the Field. Excluded from “Onyx Know-How” are
compounds and information relating to compounds that have been identified by
Onyx as candidates for cGLP/cGMP studies on or before the Effective Date, or are
hereafter so identified without material application of information provided by
Warner or developed by either party pursuant to the Collaboration.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



3

     “Onyx Lead Compound(s)” shall have the meaning set forth in Section 4.3.
     “Onyx Patents” shall mean all United States and foreign patents that are
owned by Onyx or that Onyx otherwise has the right to license to Warner and that
relate to the discovery, design, synthesis, delivery, development, testing, use,
manufacture or sale of agents acting in the Field, including, without
limitation, all reissues, extensions, substitutions, confirmations,
registrations, revalidations, additions, continuations, continuations-in-part,
and divisions thereof. Excluded from “Onyx Patents” are compounds and
information relating to compounds that have been identified by Onyx as
candidates for cGLP/cGMP studies on or before the Effective Date, or are
hereafter so identified without material application of information provided by
Warner or developed pursuant to the Collaboration.
     “Onyx Product(s)” shall have the meaning set forth in Section 4.3.
     “Onyx Product Exclusive Period” shall have the meaning set forth in
Section 5.4.
     “Patent(s)” shall mean, Onyx Patents and/or Warner Patents, as the case may
be.
     “Product(s)” shall mean Collaboration Products and/or Onyx Products, as
applicable.
     “Research Management Committee” shall mean that entity organized and acting
pursuant to Section 2.1.
     “Research Plan” shall have the meaning set forth in Section 1.1.
     “Term of Co-Promotion” for a Collaboration Product shall mean the period
beginning upon the first commercial sale of a Collaboration Product in the
Co-Promotion Country and [ * ].
     “Term of this Agreement” shall mean from the Effective Date until the
expiration of all licenses granted pursuant to this Agreement or until this
Agreement is otherwise terminated pursuant to its terms.
     “Term of the Research Collaboration” shall have the meaning set forth in
Section 1.3.
     “Warner Know-How” shall mean all technology, inventions, information, data,
know-how, compounds and materials that (i) are not Warner Patents, (ii) Warner
owns or otherwise has the right to license to Onyx and (iii) relate to the
discovery, design, synthesis, delivery, development, testing, use, manufacture
or sale of agents acting in the Field. Excluded from”Warner Know-How” are
(i) Warner’s high-volume screening technology and (ii) compounds and information
relating to compounds that have been identified by Warner as candidates for
cGLP/cGMP studies on or before the Effective Date, or are hereafter so
identified without material application of information provided by Onyx or
developed by either party pursuant to the Collaboration.
     “Warner Patents” shall mean all United States and foreign patents that are
owned by Warner or that Warner otherwise has the right to license to Onyx and
that relate to the discovery, design, synthesis, delivery, development, testing,
use, manufacture or sale of agents acting in the Field, including, without
limitation, all reissues, extensions, substitutions, confirmations,
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



4

registrations, revalidations, additions, continuations, continuations-in-part,
and divisions thereof. Excluded from”Warner Patents” are (i) Warner’s high
volume screen technology and (ii) compounds and information relating to
compounds that have been identified by Warner as candidates for cGLP/cGMP
studies on or before the Effective Date, or are hereafter so identified without
material application of information provided by Onyx or developed pursuant to
the Collaboration.
ARTICLE I
RESEARCH PROGRAM
     1.1 Undertaking and Scope. From time to time the Research Management
Committee will agree on the general direction of the research to be performed
hereunder. Correspondence and other material documenting such agreement are
collectively referred to herein as the “Research Plan.” Each party agrees to use
its best efforts to perform the activities detailed in the Research Plan, in a
professional and timely manner. Onyx agrees to use its best efforts at its cost
(including the cost of any royalties or other amounts payable by Onyx to third
parties) to (i) develop and transfer to Warner [ * ] screening assays per each
year of the Term of the Research Collaboration for specific targets in the Field
selected by the Research Management Committee, (ii) supply protein required to
run such screens and (iii) provide for the testing of substantially all of
Onyx’s compound library in such screens. Onyx shall not knowingly provide or
perform research on any compounds the use of which would require a royalty or
other payment to any third party, unless the Research Management Committee
agrees that such compound should be provided and the parties agree in writing
how such royalty or other payment will be paid. Warner agrees to use its best
efforts at its cost (including the cost of any royalties or other amounts
payable by Warner to third parties) to (i) screen substantially all of its
compound library with such screens provided by onyx and (ii) conduct medicinal
chemistry and animal pharmacology as the Research Management Committee deems
appropriate. Promptly after the Effective Date, Onyx and Warner will disclose to
each other all information possessed by it relevant to the Field and necessary
or helpful to perform the work described in the Research Plan (except to the
extent precluded by the pre-existing confidentiality obligations described on
Schedule 1 hereto). Compounds identified by either party during the Term of the
Research Collaboration (or [ * ] thereafter) as showing sufficient activity
against targets identified by the Research Management Committee in assays
contributed to or developed under the Collaboration such that further research
on such compound for such target is pursued, and any analogs or derivatives of
such compounds whenever identified, are referred to herein as “Collaboration
Compounds.” The Research Management Committee and either party individually may
from time to time declare each such compound to be a Collaboration Compound.
Notwithstanding the foregoing, neither party will be required to offer the other
party any compounds or information relating to compounds that have been
identified as candidates for cGLP/cGMP studies on or before the Effective Date,
or are hereafter so identified without material application of information
provided by the other party or developed pursuant to the Collaboration. Neither
party shall be required to screen under this Collaboration or to offer to the
other party any information regarding any compounds identified as having
activity in pathways expressly excluded from the Field, if so identified prior
to being designated a “Collaboration Compound” hereunder.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



5

     1.2 Personnel and Resources. Each party agrees to commit the personnel,
facilities, expertise and other resources to perform this Agreement in
accordance with its terms; provided, however, that neither party warrants that
the Collaboration shall achieve any of the research objectives contemplated by
them. During the Term of the Research Collaboration, Warner and Onyx will each
maintain at its cost an average of 15 full-time equivalents (“FTEs”) devoted to
cooperative work under the Research Plan. During the first-year of the Term of
the Research Collaboration Warner need maintain only 10 such FTEs; provided
however, that Warner will staff at higher levels in later periods to achieve an
average of 15 FTEs during the Term of the Research Collaboration, unless such
term is terminated early as permitted hereunder. The scientific priorities and
direction of such staff of both parties will be determined by the Research
Management Committee. Such staff will include, as appropriate, scientists in the
areas of mass screening, molecular biology, biochemistry, biochemical
pharmacology, cancer and cardiovascular pharmacology, synthetic chemistry
(including peptide synthesis), computer-assisted drug design, and analytical
chemistry (e.g., NMR spectroscopy).
     1.3 Term of the Research Collaboration. Work under the Research Plan will
commence as of the date of this Agreement and, unless terminated earlier by
either party pursuant to the terms of this Agreement or extended by mutual
agreement of the parties, will terminate on the third anniversary hereafter (as
terminated, expired or extended, the “Term of the Research Collaboration”).
     1.4 Rights to Know-How and Patents for Research. Each party hereby grants
and agrees to grant to the other a non-exclusive, royalty-free license to use
such party’s Know-How and Patents that are conceived or reduced to practice
prior to the [ * ] anniversary of the end of the Term of the Research
Collaboration for (a) research and development purposes in the Field and (b),
beginning [ * ] after termination of the Term of the Research Collaboration,
research and development outside of the Field; provided, however, that the
granting party may terminate such licenses granted by it immediately upon its
termination of this Agreement for cause. Notwithstanding the foregoing, neither
party is granted any interest in the other’s compounds (or analogs or
derivatives thereof) except as specifically set forth in this Agreement. In the
event that one party does nonetheless conceive or reduce to practice any
invention that is comprised of the other party’s compound (or analog or
derivative thereof) and if such invention is not in the Field, such party will
promptly assign its entire interest therein exclusively to the other party
without charge and will not be entitled to any milestones, royalties or other
consideration in connection therewith.
     1.5 Collaboration Expenses. [ * ] the costs and expenses of work done
pursuant to the Collaboration at [ * ].
ARTICLE II
COMMITTEES
     2.1 Research Management Committee. Warner and Onyx will each appoint up to
4 representatives to a research management committee (the “Research Management
Committee”), which will oversee the operational aspects of performing the
Research Plan. The Research
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



6

Management Committee will assure that agendas and minutes are prepared for each
of its meetings. The personnel, facilities, expertise and other resources of
each party to be used in performance of the Research Plan shall be established
by the Research Management Committee. The Research Management Committee will
meet quarterly, or more frequently if mutually agreed. Warner’s and Onyx’s
initial representatives to the Research Management Committee will be appointed
by each of them promptly after the date of this Agreement. All actions taken and
decisions made by the Research Management Committee shall be by unanimous
agreement. A party may change any of its appointments to the Research Management
Committee at any time upon giving written notice to the other party.
     2.2 Marketing Committee. At the time that Warner appoints a committee to
plan the marketing of a Collaboration Product (the “Marketing Committee”), it
shall promptly inform Onyx and for so long as Onyx has the right to co-promote
such Collaboration Product, Onyx shall have the authority to appoint one of its
employees as a non-voting member of such committee. Onyx’s non-voting member of
the Marketing Committee will have the right to attend all meetings of the
Marketing Committee and will be kept current on the plans and proceedings of the
Marketing Committee. All actions taken and decisions made by the Marketing
Committee shall be under the direction and control of Warner. A party may change
any of its appointments to the Marketing Committee at any time upon giving
written notice to the other party.
     2.3 Meetings. The Research Management Committee and the Marketing Committee
may meet by telephone or in person at such times as are agreeable to the members
of each such committee. Attendance at meetings shall be at the respective
expense of the participating parties. Warner and Onyx shall alternate the right
to determine the location of each meeting of the Research Management Committee,
with Onyx determining the location of the first meeting of such committee.
Warner shall determine the location of all meetings of the Marketing Committee.
     2.4 SAB Attendance. During the Term of this Agreement, Warner will be
entitled to have up to three of its representatives attend all meetings of
Onyx’s Scientific Advisory Board that relate to the Field and such other general
symposia that do not contain confidential information outside the Field of Onyx
or of any third party to which Onyx owes a duty of confidentiality that would be
breached by Warner’s attendance. Onyx will provide Warner reasonable advance
notice of all such meetings and will provide Warner copies of all written
material given to the members of the Scientific Advisory Board in connection
with such meetings. Attendance at such meetings by Warner’s representatives will
be at Warner’s expense. As a condition of such attendance and access to such
written material, Warner will execute appropriate Confidentiality Agreements
with respect to information disclosed at such meetings and in such written
material.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



7

ARTICLE III
PATENTS, KNOW-HOW, RIGHTS AND INVENTIONS
     3.1 Rights to Inventions. (a) Ownership of technology, inventions,
information, data, know-how, compounds and material shall be determined in
accordance with United States laws of inventorship. The owner (the “Inventor”)
of any invention that is discovered or reduced to practice during the Term of
this Agreement or [ * ] thereafter and that relates to the discovery, design,
synthesis, delivery, development, testing, use, manufacture or sale of agents
acting in the Field (an “Invention”) shall have the right, at its option and
expense, to prepare, file and prosecute in its own name any patent applications
with respect to any Invention owned by it and to maintain any patents issued. In
connection therewith, the non-Inventor party agrees to cooperate with the
Inventor at the Inventor’s expense in the preparation and prosecution of all
such patent applications and in the maintenance of any patents issued. This
obligation shall survive the expiration or termination of this Agreement.
     (b) The parties will co-own technology, inventions, information, data,
know-how, compounds and materials (whether or not patentable) that relate to [ *
] and that are developed in connection with performance of the Research Plan (“[
* ] Inventions”). The parties will cooperate in the joint filing of patent
applications claiming [ * ] Inventions. The parties will negotiate in good faith
regarding the collaborative commercial exploitation of the [ * ] Inventions;
provided, however, that each party will retain an undivided ownership interest
in the [ * ] Inventions and will be free to exploit the same without obligation
to the other party.
     3.2 Joint Inventions. Inventions that are jointly invented by Onyx and
Warner will be jointly owned by them; however, [ * ] will have the rights and
responsibilities of the “Inventor” as described in this Article III in respect
of any such patentable, jointly owned Inventions and [ * ] shall have the rights
and responsibilities of a non-Inventor therein. [ * ] shall pay all expenses in
connection with its preparation, filing and prosecution of patent applications
that claim patentable, jointly owned Inventions. [ * ] shall from time to time
notify [ * ] of the amount of such expenses and [ * ] shall promptly thereafter
pay [ * ] of its out-of-pocket expenses. As used in the preceding sentence
“out-of-pocket expenses” shall mean direct costs, excluding internal labor
costs. Onyx may elect in writing to disclaim all interest in any jointly
invented Invention, in which case (i) such Invention will be solely owned by
Warner and Onyx will co-operate to assure Warner’s sole ownership, (ii) Onyx
will have no further interest in such Invention, by ownership, license or
otherwise and (iii) [ * ] the date that Warner receives Onyx’s written
disclaimer. Warner may elect in writing to disclaim all interest in any jointly
invented Inventions, in which case (i) such Invention will be solely owned by
Onyx and Warner will co-operate to assure Onyx’s sole ownership, (ii) Warner
will have no further interest in such Invention, by ownership, license or
otherwise and (iii) [ * ].
     3.3 Protection of Patent Rights. (a) The Inventor shall keep the other
party currently informed of all steps to be taken in the preparation,
prosecution and maintenance of all of its patents and patent applications which
claim an Invention and shall furnish the other party with copies of patents and
application, amendments thereto and other related correspondence relating to
such Invention to and from patent offices and permit the other party to offer
its comments thereon before the Inventor makes a submission to a patent office
which could materially affect
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



8

the scope or validity of the patent coverage that may result. The non-Inventor
party shall offer its comments promptly. Onyx and Warner shall each promptly
notify the other of any infringement and/or unauthorized use of an Invention
which comes to its attention.
     (b) The non-Inventor party may request in writing that the Inventor take
specific, reasonable actions to (i) prepare, file or prosecute a patent
application with respect to an Invention, (ii) maintain any patents issued with
respect to an Invention, (iii) protect against abandonment of a patent or
application which claims an Invention or (iv) obtain a discontinuance of an
infringement or unauthorized use of such patent or application. If such actions
are not undertaken within thirty days of the Inventor’s receipt of such written
request and timely pursued thereafter, the Inventor shall permit, and the
non-Inventor party at its option and expense may undertake, such actions. The
party not undertaking such actions shall fully cooperate with the other party
and shall provide to the other party whatever assignments and other documents
that may be needed in connection therewith. The party not undertaking such
actions may require a suitable indemnity against all damages, costs and expenses
and impose such other reasonable conditions as such party’s advisors may
require.
     (c) If either party commences any actions or proceedings (legal or
otherwise) pursuant to this Section, it shall prosecute the same vigorously at
its expense and shall not abandon or compromise them or fail to exercise any
rights of appeal without giving the other party the right to take over their
conduct at its own expense. The party finally conducting legal actions or
proceedings against an alleged infringer or other party shall be entitled to any
damages or costs awarded against such infringer or other party.
     3.4 Allegations of Infringement by Third Parties. In the event that Warner
or Onyx receives notice that any action by either of them under this Agreement
is alleged to be a violation of the patent or other intellectual property rights
of a third party, it shall notify the other party to this Agreement, and they
shall jointly determine an appropriate response and course of action. The costs
of such defense, and any damages, costs or expenses resulting from such action,
shall be paid (i) 100% by Warner in the case of a Collaboration Product,
(ii) 100% by Onyx in the case of an Onyx Product and (iii) 50% by Warner and 50%
by Onyx if such violation does not relate to the manufacture, use or sale of a
Collaboration Product or an Onyx Product; provided, however, that each party
will pay 100% of all such costs relating to allegations that it was aware of
prior to the Effective Date. The Research Management Committee will decide
whether or not to continue any activity following notice that such activity may
be a violation of the patent or other intellectual property rights of a third
party.
ARTICLE IV
DESIGNATION OF LEAD COMPOUNDS AND MARKETING RIGHTS
     4.1 Designation of Lead Compound. From time to time, Warner may formally
designate one or more Collaboration Compounds for further development as a
result of work performed under the Research Plan (each, a “Collaboration Lead
Compound”). Such designation shall be made under Warner’s then current standards
for declaring one of its own compounds a “lead compound.” Such designation
generally indicates that Warner has identified such
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



9

compound as a candidate for cGLP/cGMP studies. Warner will pursue the research
and development of each Collaboration Lead Compound at its own expense and under
its sole direction. Warner will provide Onyx quarterly, written updates
regarding the status of each Collaboration Lead Compound.
     4.2 Collaboration Product. Each Collaboration Lead Compound is referred to
herein as a “Collaboration Product” from and after filing of an IND in respect
of such compound with the FDA or the filing of its equivalent in any foreign
country other than Japan. The preparation, filing and prosecution of IND’s,
NDA’s and other regulatory filings required to be filed with the FDA and its
foreign equivalents (other than in Japan) in regard to any Collaboration Product
will be at the sole expense of, in the name of and under the direction of
Warner. Warner does not warrant that any regulatory filings will actually be
filed or, if filed, will be approved.
     4.3 Independent Development. From time to time, Onyx may request Warner in
writing to undertake specific research and development regarding a Collaboration
Compound or to declare a Collaboration Compound to be a Collaboration Lead
Compound. Warner will notify Onyx within [ * ] of receiving Onyx’s written
request if it determines before such date that it will not undertake such
specific research and development (or declare such Collaboration Compound to be
a Collaboration Lead Compound) within [ * ] of such request (“Warner’s Notice to
Decline”). If Warner does not so notify Onyx within such [ * ] period, it will
periodically review Onyx’s request and if it determines not to undertake such
specific research and development (or declare such Collaboration Compound to be
a Collaboration Lead Compound) then it shall promptly so notify Onyx (also,
“Warner’s Notice to Decline”). Onyx shall undertake the continued research and
development (including the specific research and development requested by it) of
such Collaboration Compound independently (an “Onyx Lead Compound”), at its sole
cost and under its sole direction, promptly upon (i) receipt of Warner’s Notice
to Decline or (ii), if Warner does not so notify Onyx and if Warner does not
itself undertake the requested action within [ * ] of Onyx’s written request,
then [ * ] after Warner’s receipt of Onyx’s written request. Onyx may not
utilize the services of the personnel committed to the Collaboration pursuant to
Section 1.2 in performance of research or development of an Onyx Lead Compound.
Onyx may declare no more than [ * ] Onyx Lead Compounds during the Term of this
Agreement. Onyx will keep Warner currently informed of all material information
in its research and development of each Onyx Lead compound and will allow Warner
to comment on the direction of such research and development. Each Onyx Lead
Compound is referred to herein as an “Onyx Product” from and after filing of an
IND in respect of such compound with the FDA or the filing of its equivalent in
any foreign country other than Japan. Onyx will provide Warner a complete and
accurate copy of the proposed filing, together with any additional information
that Warner may request regarding the relevant Onyx Lead Compound, at least [ *
] prior to submitting such filing to the FDA or its foreign equivalent. Onyx
will be entitled to commercialize any Onyx Product at its sole direction, alone
or with another partner, subject to the terms of this Agreement.
     4.4 Warner’s Re-engagement Option. Warner may elect to resume the research
and development of an Onyx Lead Compound at its own cost and under its sole
direction at any time prior to [ * ] in respect of such compound. In such event,
such Onyx Lead Compound shall immediately become a Collaboration Lead Compound
for all purposes under this Agreement. Promptly after Warner makes such
election, Warner will pay Onyx [ * ] Onyx’s costs incurred
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



10

for research and development of such Onyx Lead Compound. For purposes of this
Section, Onyx’s cost for research and development will mean (i) Onyx’s “Burdened
Cost” (as defined below) for each professional research and development FTE (not
including the personnel committed to the Collaboration pursuant to Section 1.2)
dedicated to the research and development of such Onyx Lead Compounds (with
appropriate adjustment for staff members not fully dedicated to such work or not
working a full year) and (ii) payments made to unaffiliated third parties, each
to the extent incurred in connection with the relevant compound on or after its
declaration as an Onyx Lead Compound and to the extent reasonably supported by
invoices, time sheets or other appropriate records. The “Burdened Cost” for each
Onyx FTE shall mean [ * ] for work performed during 1995, and will be revised
for work performed during each succeeding calendar year by the change in the
Consumer Price Index (as determined by the United States of America Department
of Labor) during the preceding calendar year (except that the Burdened Cost for
work performed during 1996 will be revised only by the change in the Consumer
Price Index from the Effective date to December 31, 1995).
ARTICLE V
LICENSES AND ROYALTIES
     5.1 Grant by Onyx. Onyx hereby grants and agrees to grant to Warner
exclusive, worldwide (except for Japan) licenses under the Onyx Patents to the
extent necessary to make, have made, use and sell (with the right to sublicense)
each compound designated as a Collaboration Lead Compound or as a Collaboration
Product. Such licenses with respect to a Collaboration Lead Compound are
co-exclusive between Onyx and Warner. Such licenses with respect to a
Collaboration Product are exclusive even as to Onyx.
     5.2 Grant by Warner. Warner hereby grants and agrees to grant to Onyx
exclusive, worldwide (except for Japan) licenses under the Warner Patents to the
extent necessary to make, have made, use and sell (with the right to sublicense)
each compound designated as an Onyx Lead Compound or as an Onyx Product. Such
licenses with respect to an Onyx Lead Compound are co-exclusive between Onyx and
Warner. Such licenses with respect to an Onyx Product are exclusive even as to
Warner.
     5.3 Royalties Payable by Warner. Warner will pay Onyx [ * ] of Net Sales as
a royalty on worldwide sales (except for Japan) of Collaboration Products. If at
the time of the first commercial sale of such Product in such country a Patent
exists that is necessary to sell such Product in such country, or if at any time
after such sale a composition of matter Patent necessary to sell such
Collaboration Product issues in such country, such [ * ] royalty shall be
payable in respect of sales in such country until the later of (a) the
expiration of the last such Patent to expire and (b) the date such [ * ] royalty
would expire under the provisions of the following sentence assuming that such
Patent did not exist. Subject to the terms of the preceding sentence, if at the
time of the first commercial sale of such Product in such country no Patent
exists that is necessary to sell such Product in such country, such [ * ]
royalty will be payable until the earliest of (x) the later to occur of (i) the
[ * ] anniversary of such first sale and (ii) expiration of the last Patent
necessary to make or use such Product in such country, which Patent was in
existence on the date of such first commercial sale, (y) the first calendar
quarter in which
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



11

the sale by any one entity (together with its Affiliates), other than Warner or
its Affiliates or licensees, of one or more products containing the same active
ingredient as the Product, constitutes [ * ] or more of all units sold in such
country containing such active ingredient and (z) the first calendar quarter in
which the sale by any entities (taken in the aggregate), other than Warner or
its Affiliates or licensees, of one or more products containing the same active
ingredient as the Product, constitutes [ * ] or more of all units sold in such
country containing such active ingredient (the period from first commercial sale
in each country until the earlier of (x), (y) and (z) above is referred to
herein as the “Collaboration Product Exclusive Period”). In the case of (y) and
(z) above, the [ * ] royalty will terminate as to Net Sales of Product sold on
or after the day following the end of the triggering calendar quarter. Warner
will pay Onyx [ * ] and [ * ] of Net Sales as a royalty on sales of
Collaboration Products in each country (except for Japan) for the [ * ],
respectively, following (a) such final Patent expiration (in the event that the
required Patent necessary to sell such Product in such country existed on the
date of first commercial sale or issued thereafter) or (b) the end of the
Collaboration Product Exclusive Period (if no such Patent existed or issued
thereafter, and provided that the Collaboration Product Exclusive Period lasted
at least [ * ] years); provided, however, that no such royalty will be payable
in respect of Collaboration Products sold without the use of one or more
trademarks developed by Warner for such Product during the time that the [ * ]
royalty was applicable.
     5.4 Royalties Payable by Onyx. Onyx will pay Warner [ * ] of Net Sales as a
royalty on worldwide sales (except for Japan) of Onyx Products. If at the time
of the first commercial sale of such Product in such country a Patent exists
that is necessary to sell such Product in such country, or if at any time after
such sale a composition of matter Patent necessary to sell such Collaboration
Product issues in such country, such [ * ] royalty shall be payable in respect
of sales in such country until the later of (a) the expiration of the last such
Patent to expire and (b) the date such [ * ] royalty would expire under the
provisions of the following sentence assuming that such Patent did not exist.
Subject to the terms of the preceding sentence, if at the time of the first
commercial sale of such Product in such country no Patent exists that is
necessary to sell such Product in such country, such [ * ] royalty will be
payable until the earliest of (x) the later to occur of (i) the [ * ]
anniversary of such first sale and (ii) expiration of the last Patent necessary
to make or use such Product in such country, which Patent was in existence on
the date of such first commercial sale, (y) the first calendar quarter in which
the sale by any one entity (together with its Affiliates), other than Warner or
its Affiliates or licensees, of one or more products containing the same active
ingredient as the Product, constitutes [ * ] or more of all units sold in such
country containing such active ingredient and (z) the first calendar quarter in
which the sale by any entities (taken in the aggregate), other than Warner or
its Affiliates or licensees, of one or more products containing the same active
ingredient as the Product, constitutes [ * ] or more of all units sold in such
country containing such active ingredient (the period from first commercial sale
in each country until the earliest of (x), (y) and (z) above is referred to
herein as the “Onyx Product Exclusive Period”). In the case of (y) and
(z) above, the [ * ] royalty will terminate as to Net Sales of Product sold on
or after the day following the end of the triggering calendar quarter. Onyx will
pay Warner [ * ] of Net Sales as a royalty on sales of Onyx Products in each
country (except for Japan) for the [ * ], respectively, following (a) such final
Patent expiration (in the event that the required Patent necessary to sell such
Product in such country existed on the date of first commercial sale or issued
thereafter) or (b) the end of the Onyx Product Exclusive Period (if no such
Patent existed or issued thereafter, and provided that the Onyx Product
Exclusive Period lasted at least [ * ] years); provided, however, that no
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



12

such royalty will be payable in respect of an Onyx product sold without the use
of one or more trademarks developed by Onyx for such Product during the time
that the [ * ] royalty was applicable.
     5.5 Currency of Payment. All payments to be made under this Agreement shall
be made in United States dollars in the United States to a bank account
designated by the party to be paid. Royalties earned shall first be determined
in the currency of the country in which they are earned and then converted to
its equivalent in United States currency. Such conversion shall be based on the
average buying rates of exchange for the currencies involved into the currency
of the United States quoted by Citibank (or its successor in interest) in New
York, New York at the close of business on each business day of the quarterly
period in which the royalties were earned.
     5.6 Payment and Reporting. The royalties due under Section 5.3 or
Section 5.4 shall be paid quarterly, within 45 days after the close of each
calendar quarter immediately following each quarterly period in which such
royalties are earned, or earlier if practical. With each such quarterly payment,
the payor shall furnish the payee a royalty statement, setting forth on a
country-by-country basis the total number of units and Net Sales of each
royalty-bearing Product made, used and/or sold hereunder for the quarterly
period for which the royalties are due. In addition, the payor shall furnish
such a royalty statement on a country-by-country basis for the first quarter
during which payor makes sales of Product for which no royalty payment in
respect of such country is due hereunder, and shall state the basis for such
sales then being free of royalty obligations hereunder. The payor shall
thereafter have no further obligation to report the number of units or Net Sales
of such Product made, used and/or sold in such country.
     5.7 Records. The royalty paying party shall keep accurate books and
accounts of record in connection with the manufacture, use and/or sale by or for
it of the Products hereunder in sufficient detail to permit accurate
determination of all figures necessary for verification of royalty obligations
set forth in this Article V. Such records shall be maintained for a period of
3 years from the end of each year in which sales occurred. The payee, at its
expense, through a certified public accountant, shall have the right to access
such books and records for the sole purpose of verifying the royalty statements;
such access shall be conducted after reasonable prior notice by the payee to the
payor during the payor’s ordinary business hours and shall not be more frequent
than once during each calendar year. Said accountant shall not disclose to the
payee or any other party any information except that which should properly be
contained in a royalty report required under this Agreement. If such accounting
determines that a party’s error resulted in the other party receiving at least
5% less than properly due in respect of any quarter, then the party in error
will reimburse such amount and reimburse the other party for the costs of such
accounting (including the fees and expenses of the certified public accountant).
     5.8 Taxes Withheld. Any income or other tax that one party hereunder, its
Affiliates or sublicensees is required to withhold (the “withholding Party”) and
pay on behalf of the other party hereunder (the “Withheld Party”) with respect
to the royalties payable under this Agreement shall be deducted from and offset
against said royalties prior to remittance to the Withheld Party; provided,
however, that in regard to any tax so deducted, the Withholding Party shall give
or cause to be given to the Withheld Party such assistance as may reasonably be
necessary to enable the Withheld Party to claim exemption therefrom or credit
therefor, and in each case shall furnish the Withheld Party proper evidence of
the taxes paid on its behalf.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



13

     5.9 Computation of Royalties. All sales of Onyx Products between Onyx and
any of its Affiliates and sublicensees shall be disregarded for purposes of
computing royalties under this Article V, but in such instances royalties shall
be payable only upon sales to unlicensed third parties. Nothing herein contained
shall obligate Onyx to pay Warner more than one royalty on any unit of an Onyx
Product. All sales of Collaboration Products between Warner and any of its
Affiliates and sublicensees shall be disregarded for purposes of computing
royalties under this Article V, but in such instances royalties shall be payable
only upon sales to unlicensed third parties. Nothing herein contained shall
obligate Warner to pay Onyx more than one royalty on any unit of a Collaboration
Product or a Warner Product.
     5.10 Licenses to Affiliates. Each party shall, at the other party’s
request, sign license and/or royalty agreements directly with the other party’s
Affiliates and sublicensees in those situations where such agreements would not
decrease the amount of royalties which would be owed hereunder. Such agreements
shall contain the same language as contained herein with appropriate changes in
parties and territory. No such license and/or royalty agreement will relieve
Warner or Onyx, as the case may be, of its obligations hereunder, and such party
will guarantee the obligations of its Affiliate or sublicensee in any such
agreement. Royalties received directly from one party’s Affiliates and
sublicensees shall be credited towards such party’s royalty obligations under
Section 5.3 or 5.4 hereof, as applicable.
     5.11 Restrictions on Payment. The obligation to pay royalties under this
Agreement shall be waived and excused to the extent that statutes, laws, codes
or government regulations in a particular country prevent such royalty payments
by the seller of Products; provided, however, that if legally permissible, the
seller of Products shall pay the royalties owed to the other party hereto by
depositing such amounts in a bank account in such country that has been
designated by the party owed such royalties.
ARTICLE VI
CO-PROMOTION OF COLLABORATION PRODUCTS
     6.1 Co-Promotion Rights. Onyx will have the right to co-promote each
Collaboration Product in the Co-Promotion Country during the Term of
Co-Promotion pursuant to the terms and conditions hereof.
     6.2 Election or Revocation of Co-Promotion Right. Warner will give Onyx at
least [ * ] prior written notice of the anticipated first commercial sale of a
Collaboration Product in the Co-Promotion Country. Onyx will notify Warner in
writing at least [ * ] prior to such anticipated first commercial sale whether
it elects to exercise its right to co-promote such Collaboration Product in such
Co-Promotion Country beginning with the date of first commercial sale. If Onyx
fails timely to give such notice to Warner, it shall be deemed to have waived
its rights to co-promote. Onyx may terminate the Term of Co-Promotion at any
time following [ * ] month’s written notice to Warner. The Term of Co-Promotion
can not be reinstated after delivery of such notice.
     6.3 Onyx’s Promotional Percentage. If Onyx elects to exercise its
co-promotion rights pursuant to Section 6.2, the Marketing Committee will meet
and determine procedures
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



14

whereby Onyx will supply up to [ * ], but not less than [ * ], of the sales
efforts (including details, if determined to be an appropriate sales activity)
for the relevant Collaboration Product in the Co-Promotion Country. Warner will
compensate Onyx for such effort at the lesser of (i) [ * ] and (ii) [ * ]. Prior
to initiation of the Term of Co-Promotion in the Co-Promotion Country, the
parties will negotiate in good faith and agree on appropriate accounting
procedures and payment terms to (i) confirm each party’s performance of its
required sales effort, (ii) calculate the costs for each party to provide its
sales effort and (iii) compensate Onyx as required by this Section.
     6.4 Marketing and Marketing Plans. Each Collaboration Product will be
marketed with one label and will bear one or more trademarks owned by Warner.
The Marketing Committee will be responsible for developing and approving
marketing plans and the advertising and other promotional materials to be used
in co-promoting each Collaboration Product. Warner will be responsible for
obtaining acceptance of each Collaboration Product on formularies, if
applicable. Warner will keep Onyx informed of and will solicit and consider in
good faith Onyx’s opinions regarding strategies for obtaining formulary
acceptance.
     6.5 Promotional Materials. Onyx shall not create any promotional or
advertising materials for Collaboration Products. Onyx shall disseminate only
those promotional and advertising materials which have been provided or approved
for Onyx’s use by Warner. Warner shall supply timely to Onyx, at Warner’s cost,
quantities of promotional materials needed by Onyx to exercise its rights under
this Agreement. Onyx shall not, and shall cause its employees, representatives
and agents not, to make any claims or representations in respect of the
Collaboration Products that have not been approved by Warner.
     6.6 No Delegation. Onyx may use only its own employees or the employees of
one or more of its subsidiaries in the course of exercising its co-promotion
rights under this Agreement.
     6.7 Returns. Warner shall be responsible for handling all returns relating
to Collaboration Products. Any Collaboration Product returned to Onyx shall be
shipped by Onyx to the address designated by Warner with shipping costs
authorized by Warner to be paid by Warner.
     6.8 Orders. All customer orders for Collaboration Products shall be
received and executed by Warner. Onyx shall transmit any such orders that it
receives to Warner no later than the following business day.
     6.9 Samples. Each of the parties will keep accurate records as to the
distribution of samples of Collaboration Products and comply with all applicable
laws, rules and regulations dealing with the distribution of samples.
     6.10 Completion of Sales. All sales of Collaboration Products will be
completed, distributed, accounted for, billed and booked by Warner at prices
established by Warner.
     6.11 Training. Consistent with the marketing plans established by the
Marketing Committee, but not less than [ * ] prior to the commencement of the
Term of Co-Promotion for each Collaboration Product, Warner shall provide, at
Onyx’s expense, reasonable access to its sales training staff and facilities for
appropriate, initial training of the Onyx sales force.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



15

     6.12 Exchange of Marketing Information. From time-to-time the Marketing
Committee will develop call lists, schedules, and other appropriate information
for the purpose of determining the physicians and other persons involved in the
drug purchase decision-making process to whom Onyx and Warner, respectively, may
detail each Collaboration Product. The parties agree to cooperate in finding an
inexpensive and expeditious way to provide a call list and other information
indicating the identity of those physicians and other persons involved in the
decision-making process regarding the purchase of pharmaceuticals.
ARTICLE VII
FDA
     7.1 Side Effects. Each party shall promptly advise the other by telefax or
overnight delivery service addressed to the attention of its Vice President,
Medical Affairs (or, in Onyx’s case, the party with similar responsibilities),
of any unexpected side effect, adverse reaction or injury which has been brought
to that party’s attention at any place and which is alleged to have been caused
by a Collaboration Product. Warner shall have all rights and responsibility to
report such side effect, adverse reaction or injury to regulatory authorities
and others as appropriate.
     7.2 Regulatory and other Inquiries. Upon being contacted by the FDA or any
drug regulatory agency for any regulatory purpose pertaining to this Agreement
or to a Collaboration Product, Onyx and Warner shall immediately notify and
consult with one another and Warner shall provide a response as it deems
appropriate. Warner shall have sole responsibility for responding to all
inquiries to Warner or Onyx regarding the benefits, side effects and other
characteristics of Collaboration Products.
     7.3 Product Recall. In the event that Warner or Onyx determines that an
event, incident or circumstance has occurred which may result in the need for a
recall or other removal of any Collaboration Product or any lot or lots thereof
from the market, it shall advise and consult with the other party with respect
thereto. Warner shall make the final determination to recall or otherwise remove
the Collaboration Product or any lot or lots thereof from the market and shall
be responsible for the cost and expense of notifying customers and the cost and
expense associated with return of the recalled Collaboration Product from a
customer. Onyx shall have no such rights or responsibilities in respect of
territories outside of the Co-Promotion Country.
     7.4 Responsibility if not Co-Promoting. Onyx will have the rights and
responsibilities referred to in this Article 7 only during the Term of
Co-Promotion and for [ * ] thereafter.
ARTICLE VIII
Research Funding and Milestones
     8.1 Research Funding. Warner will pay Onyx the following amounts on the
following dates during the Term of the Research Collaboration in consideration
for work
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



16

performed by Onyx prior to the Effective Date and to provide support for Onyx’s
work under the Research Plan:

         
The Effective Date
    [ * ]  
Three month anniversary of the Effective Date
    [ * ]  
Six month anniversary of the Effective Date
    [ * ]  
Nine month anniversary of the Effective Date
    [ * ]  
Twelve month anniversary of the Effective Date
    [ * ]  
Fifteen month anniversary of the Effective Date
    [ * ]  
Eighteen month anniversary of the Effective Date
    [ * ]  
Twenty-one month anniversary of the Effective Date
    [ * ]  
Twenty-four month anniversary of the Effective Date
    [ * ]  
Twenty-seven month anniversary of the Effective Date
    [ * ]  
Thirty month anniversary of the Effective Date
    [ * ]  
Thirty-three month anniversary of the Effective Date
    [ * ]  
 
       
 
     
 
       
 
    [ * ]  

     8.2 Milestones. (a) Warner will pay Onyx the following amounts with respect
to the first Collaboration Product to achieve each stated milestone:

     
Commencement of Phase I clinical trials by or on behalf of Warner anywhere in
the world
  $500,000
 
   
Commencement of Phase II clinical trials by or on behalf of Warner anywhere in
the world
  [ * ]
 
   
Commencement of Phase III clinical trials by or on behalf of Warner anywhere in
the world
  [ * ]
 
   
The FDA’s acceptance for filing of an NDA
  [ * ]
 
   
Acceptance for filing of an MAA applicable to any of the following countries:
(i) United Kingdom, (ii) Spain, (iii) Italy, (iv) France and (v) Germany (each a
“Major European Country”)
  [ * ]/country, up to [ * ] total
 
   
Approval by the FDA of an NDA
  [ * ]
 
   
Approval of an MAA applicable to a Major European Country
  [ * ]/country, up to [ * ] total

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



17

     (b) Warner will pay Onyx [ * ] upon the approval by the FDA of an NDA for
the second and each subsequent Collaboration Product so approved and [ * ] upon
the approval of an MAA applicable to each Major European Country, up to [ * ],
for the second and each subsequent Collaboration Product so approved.
     (c) Onyx will pay Warner [ * ] upon the approval by the FDA of an NDA for
each Onyx Product and [ * ] upon the approval of an MAA applicable to each Major
European Country, up to [ * ], for each Onyx Product.
ARTICLE IX
CONFIDENTIALITY
     9.1 Confidentiality. (a) Except as specifically permitted hereunder, each
party hereby agrees to hold in confidence and not use on behalf of itself or
others all data, samples, technical and economic information (including the
economic terms hereof), commercialization, clinical and research strategies and
know-how provided by the other party (the “Disclosing Party”) during the Term of
this Agreement and all data, results and information developed pursuant to the
Collaboration and solely owned by the other party (collectively the
“Confidential Information”), except that the term “Confidential Information”
shall not include:
          (i) information that is or becomes part of the public domain through
no fault of the non-Disclosing Party or its Affiliates;
          (ii) information that is obtained after the date hereof by the
non-Disclosing Party or one of its Affiliates from any third party which is
lawfully in possession of such Confidential Information and not in violation of
any contractual or legal obligation to the Disclosing Party with respect to such
Confidential Information;
          (iii) Information that is known to the non-Disclosing Party or one or
more of its Affiliates prior to disclosure by the Disclosing Party, as evidenced
by the non-Disclosing Party’s written records; and
          (iv) information that is necessary to be disclosed to any governmental
authorities or pursuant to any regulatory filings, provided that in such case
the non-Disclosing Party notifies the Disclosing Party reasonably in advance of
such disclosure and cooperates with the Disclosing Party to minimize the scope
or content of such disclosure.
     (b) The obligations of this Section 9.1 shall survive the expiration or
termination of this Agreement.
     9.2 Publicity. All publicity, press releases and other announcements
relating to this Agreement or the transactions contemplated hereby shall be
reviewed in advance by, and subject to the approval of, both parties; provided,
however, that either party may (i) publicize the existence and general subject
matter of this Agreement without the other party’s approval and (ii) disclose
the terms of this Agreement insofar as required to comply with applicable
securities laws, provided that in the case of such securities disclosures the
disclosing party notifies the other party
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



18

reasonably in advance of such disclosure and cooperates to minimize the scope
and content of such disclosure.
     9.3 Publication. The parties shall cooperate in appropriate publication of
the results of research and development work performed pursuant to this
Agreement, but subject to the predominating interest to obtain patent protection
for any patentable subject matter. To this end, it is agreed that prior to any
public disclosure, the party proposing disclosure shall send the other party a
copy of the information to be disclosed, and shall allow the other party [ * ]
from the date of receipt in which to determine whether the information to be
disclosed contains subject matter for which patent protection should be sought
prior to disclosure. If notification is not received during the [ * ] period,
the party proposing disclosure shall be free to proceed with the disclosure. If
due to a valid business reason or a belief by the nondisclosing party that the
disclosure contains subject matter for which a patentable invention should be
sought, then prior to the expiration of the [ * ] period, the nondisclosing
party shall so notify the disclosing party, who shall then delay public
disclosure of the information for an additional period of up to [ * ] to permit
the preparation and filing of a patent application on the subject matter to be
disclosed or other action to be taken. The party proposing disclosure shall
thereafter be free to publish or disclose the information. The determination of
authorship for any paper shall be in accordance with accepted scientific
practice. In no event may any publication or other disclosure contain a party’s
Confidential Information without such party’s prior written consent.
ARTICLE X
JAPAN
     10.1 Japanese Company. Neither party may license any of its Patents or
Know-How to, or otherwise collaborate in the Field with, any person or other
entity for use in Japan, except pursuant to an agreement mutually acceptable to
Onyx and Warner (the “Japanese Company Agreement”). Onyx and Warner will work
together to select a Japanese company to collaborate with (the “Japanese
Company”) and to hold negotiations with the Japanese Company regarding the terms
of the Japanese Company Agreement.
     10.2 Japanese Company Agreement. Warner agrees that it will accept any
proposed Japanese Company Agreement that includes the following provisions: (i)
[ * ]; provided, however, that [ * ], (ii) [ * ], (iii) [ * ], (iv) [ * ], (v) [
* ], (vi) [ * ]; provided, however, that this provision shall not apply to
(a) any compound identified by the Japanese Company as a candidate for cGLP/cGMP
studies before the effective date of the Japanese Company Agreement, or analogs
or derivatives thereof not identified pursuant to any collaboration between Onyx
and the Japanese Company or (b) any compound identified after the [ * ]
anniversary of the term of the research collaboration under such agreement; and
further provided that this provision will apply to compounds identified during
the term of the research collaboration under such agreement or [ * ] year
thereafter, and any derivatives or analogs of such compounds whenever
identified, and (vii) [ * ]. For purposes of clause (i) of this section, any
dispute about the [ * ] that cannot be resolved by good faith negotiations
between senior executive officers of Onyx and Warner will be resolved by the
decision of [ * ] selected by the parties in good faith agreement, with the cost
of [ * ] borne [ * ].
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



19

     10.3 Absence of Agreement. If Onyx does not execute an agreement in the
Field with a Japanese company pursuant to Sections 10.1 or 10.2, then neither
party shall market or license others to market any Collaboration Compounds in
the Field in Japan without the consent of the other party.
ARTICLE XI
REPRESENTATIONS AND WARRANTIES
     11.1 Legal Authority. Each party represents and warrants to the other that
it has the legal power, authority and right to enter into this Agreement and to
perform its respective obligations set forth herein.
     11.2 No Conflicts. Each party represents and warrants that as of the date
of this Agreement it is not a party to any agreement or arrangement with any
third party or under any obligation or restriction, including pursuant to its
Certificate of Incorporation or By-Laws, which in any way limits or conflicts
with its ability to fulfill any of its obligations under this Agreement.
     11.3 Others Bound. Each party represents and warrants that anyone
performing services under this Agreement on its behalf shall be bound by all of
the conditions of this Agreement, to the extent necessary to give full effect to
this Agreement.
     11.4 Third Party Rights. Each party represents and warrants that to the
best of its knowledge its performance of the work under the Collaboration as
contemplated by this Agreement will not infringe the patent, trade secret or
other proprietary rights of any third party except insofar as any infringement
may relate to technology, data or information provided by the other party
hereunder.
     11.5 Survival. The foregoing representations and warranties shall survive
the execution, delivery and performance of this Agreement, notwithstanding any
investigation by or on behalf of either party.
     11.6 Disclaimer. Except as otherwise expressly stated herein, Warner hereby
disclaims any warranty expressed or implied as to any Onyx Product sold or
placed in commerce by or on behalf of Onyx. Except as otherwise expressly stated
herein, Onyx hereby disclaims any warranty expressed or implied as to any
Collaboration Product sold or placed in commerce by or on behalf of Warner.
     11.7 Exclusivity. Except pursuant to the Japanese Company Agreement, during
the Term of the Research Collaboration and [ * ] thereafter (i) neither party
will conduct any research or development in the Field except pursuant to this
Agreement, (ii) neither party will license (or otherwise permit access to) any
of its Patents or Know-How for research or development in the Field to (or
otherwise collaborate on research or development in the Field with) any other
person or entity and (iii) Onyx will not license (or otherwise permit access to)
any assay developed by it pursuant to the Collaboration to any other person or
entity. In respect of (i), above, each party shall have the right to conduct its
own research and development in the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



20

Field during [ * ] following the end of the Term of the Research Collaboration,
provided that all results of such work discovered during such period (including
without limitation compounds and assays), and analogs and derivatives of
compounds identified during such period whenever identified, are promptly
disclosed to the other party and are covered by the licenses granted under
Sections 1.4, 5.1 and 5.2, as applicable.
ARTICLE XII
     12.1 Termination for Breach. In the event of a material breach of the
provisions of this Agreement described below, the breaching party shall have
30 days after receipt of written notice from the non-breaching party to cure
such breach.
     (a) In the event of an uncured material breach of Article I, the
non-breaching party may terminate the Term of the Research Collaboration.
     (b) In the event of an uncured material breach of Section 5.3 by Warner in
respect of a Collaboration Product, Onyx may (i) terminate the licenses granted
by it pursuant to Section 5.1 in respect of such Product and (ii) require Warner
to grant it an exclusive (even as to Warner), worldwide license (with the right
to sublicense) under the Patents relating to such Product and owned or
controlled by Warner, to the extent necessary to make, use or sell such Product.
     (c) In the event of an uncured material breach of Section 5.4 by Onyx in
respect of an Onyx Product, Warner may (i) terminate the licenses granted by it
pursuant to Section 5.2 in respect of such Product and (ii) require Onyx to
grant it an exclusive (even as to Onyx), worldwide license (with the right to
sublicense) under the Patents relating to such Product and owned or controlled
by Onyx, to the extent necessary to make, use or sell such Product.
     (d) In the event of an uncured material breach by Onyx of any provision of
Article VI, Warner may immediately terminate the Term of Co-Promotion.
     12.2 Effect of Bankruptcy. If either party files a voluntary petition in
bankruptcy, is adjudicated a bankrupt, makes a general assignment for the
benefit of creditors, admits in writing that it is insolvent or fails to
discharge within 15 days an involuntary petition in bankruptcy filed against it,
then the other party will have 60 days to determine whether or not (a) the Term
of the Research Collaboration shall immediately terminate and/or (b) the Term of
Co-Promotion shall immediately terminate.
     12.3 Key Personnel. In the event that on or before the second anniversary
of the Effective Date Frank McCormick (i) is physically and mentally capable of
overseeing Onyx’s work under the Research Plan but (ii) for any reason fails to
oversee such work, then Onyx shall immediately notify Warner thereof and Onyx
will have up to six months after such failure to hire a replacement for
McCormick (the “Search Period”). By notice delivered to Onyx during the one week
period after the end of the Search Period, Warner may voluntarily terminate the
Term of the Research Collaboration, effective [ * ] after the end of the Search
Period, if in its sole opinion it does not wish to continue the Research Plan
with such replacement (or with McCormick if he becomes available again). Any
stock purchases that Warner may be required
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



21

to make pursuant to the Preferred Stock Purchase Agreement dated the date hereof
shall be delayed during the Search Period and during the [ * ] thereafter.
Warner’s obligation to purchase such stock and any other stock under such
Purchase Agreement will terminate if it elects to terminate the Term of the
Research Collaboration pursuant to this Section. Warner will, however, be
required to make any research funding payments under Section 8.1 that come due
on or before the effective date of such termination, and Onyx will continue to
be obligated under the terms of Section 1.2 during such period. Onyx and Warner
will be released from the provisions of Section 11.7 immediately upon
termination of the Term of the Research Collaboration pursuant to this Section.
Upon termination of the Term of the Research Collaboration under this Section,
Warner will promptly pay Onyx (i) [ * ] multiplied by the number of full months
from the Effective Date until such termination, plus (ii) [ * ], minus (iii) [ *
]. Onyx will pay such amount to Warner in the event such amount is negative.
     12.4 Termination of Co-Promotion Rights. Warner may terminate Onyx’s right
to co-promote Collaboration Products hereunder if (i) any entity or person in
the pharmaceutical industry directly or indirectly acquires ownership or control
of more than 50% of Onyx’s voting capital stock or substantially all of its
assets or (ii) Onyx develops or acquires a financial interest in any product
that could compete with any Collaboration Product as to which product an NDA has
been filed with or approved by the FDA.
     12.5 Remedies. In the event of any breach of any provision of this
Agreement, in addition to the termination rights set forth herein, each party
shall have all other rights and remedies at law or equity to enforce this
Agreement.
     12.6 Voluntary Termination. Warner may terminate this Agreement by
providing written notice thereof to Onyx on the eighteen month anniversary of
the Effective Date. In such event, the Term of this Agreement will automatically
terminate, and Warner’s obligation to purchase stock on the second anniversary
of the Effective Date under the Preferred Stock Purchase Agreement dated the
date hereof will also terminate. Notwithstanding the termination of the Term of
this Agreement, (i) Warner will make all research payments to Onyx that are due
before the second anniversary of the Effective Date pursuant to Section 8.1
(payable on the dates that such payments are due) and shall make a termination
payment of [ * ] on the second anniversary of the Effective Date, (ii) Warner
will grant Onyx an exclusive (even as to Warner), world-wide, fully-paid,
perpetual license under Warner’s Patents and Warner’s Know-How discovered or
reduced to practice prior to the [ * ] anniversary of the termination of the
Term of this Agreement that are necessary to make, use and sell any
Collaboration Compound for therapeutic or diagnostic use in the Field, (iii) the
licenses granted under Section 5.1 will terminate and (iv) the licenses granted
to Warner under Section 1.4 will terminate.
ARTICLE XIII
GENERAL PROVISIONS
     13.1 Indemnification. Each of Warner and Onyx agrees to indemnify and hold
harmless the other party and its Affiliates and their respective employees,
agents, officers, directors and permitted assigns (such party’s “Indemnified
Group”) from and against any claims,
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



22

judgments, expenses (including reasonable attorney’s fees), damages and awards
(collectively a “Claim”) arising out of or resulting from (i) its negligence or
misconduct in regard to any Product, (ii) a breach of any of its representations
or warranties hereunder or (iii) the manufacture, use or sale of a Collaboration
Product (in the case of Warner) or an Onyx Product (in the case of Onyx), except
to the extent that such Claim arises out of or results from the negligence or
misconduct of a party seeking to be indemnified and held harmless or the
negligence or misconduct of a member of such party’s Indemnified Group. A
condition of this obligation is that, whenever an indemnified party has
information from which it may reasonably conclude an incident has occurred which
could give rise to a Claim, such indemnified party shall immediately give notice
to the indemnifying party of all pertinent data surrounding such incident and,
in the event claim is made or suit is brought, all indemnified parties shall
assist the indemnifying party and cooperate in the gathering of information with
respect to the time, place and circumstances and in obtaining the names and
addresses of any injured parties and available witnesses. No indemnified party
shall, except at its own cost, voluntarily make any payment or incur any expense
in connection with any such Claim or suit without the prior written consent of
the indemnifying party. The obligations set forth in this Section shall survive
the expiration or termination of this Agreement.
     13.2 Assignment. This Agreement shall not be assignable by either party
without the prior written consent of the other party, such consent not to be
unreasonably withheld. In no event will any assignment relieve the assigning
party of its obligations hereunder. This Agreement shall be binding upon and,
subject to the terms of the foregoing sentence, inure to the benefit of the
parties’ successors, legal representatives and assigns. Notwithstanding the
foregoing, Warner may assign this Agreement to any of its wholly-owned
subsidiaries or any entity succeeding to a majority of its Parke-Davis business,
and either party may assign this Agreement to its successor in connection with
any merger, consolidation or sale of all or substantially all of its assets.
     13.3 Non-Waiver. The waiver by either of the parties of any breach of any
provision hereof by the other party shall not be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself.
     13.4 Research Dispute Resolution. The parties recognize that the
collaborative research program under the Research Plan may require the
resolution of certain issues or the negotiation of additional agreements in the
future. In the event the Research Management Committee is unable to resolve a
dispute under the Research Plan, either party may have the dispute referred to
the President of Onyx and the senior officer of Warner’s pharmaceutical business
for good faith resolution.
     13.5 Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York, other than those provisions
governing conflicts of law.
     13.6 Partial Invalidity. If and to the extent that any court or tribunal of
competent jurisdiction holds any of the terms or provisions of this Agreement,
or the application thereof to any circumstances, to be invalid or unenforceable
in a final nonappealable order, the parties shall use their best efforts to
reform the portions of this Agreement declared invalid to realize the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



23

intent of the parties as fully as practical, and the remainder of this Agreement
and the application of such invalid term or provision to circumstances other
than those as to which it is held invalid or unenforceable shall not be affected
thereby, and each of the remaining terms and provisions of this Agreement shall
remain valid and enforceable to the fullest extent of the law.
     13.7 Notice. Any notice to be given to a party under or in connection with
this Agreement shall be in writing and shall be (i) personally delivered,
(ii) delivered by a nationally recognized overnight courier or (iii) delivered
by certified mail, postage prepaid, return receipt requested to the party at the
address set forth below for such party:

         
 
  To Warner:   To Onyx:
 
       
 
  Senior Vice President, Research   Hollings Renton
 
  Parke-Davis Pharmaceutical Research   President & CEO
 
       Division,   Onyx Corporation
 
  Warner-Lambert Company   3031 Research Drive
 
  2800 Plymouth Road   Building A
 
  Ann Arbor, MI 48105   Richmond, CA 94806
 
       
 
  with a copy to:   with a copy to:
 
       
 
  President, Parke-Davis North America   Robert L. Jones., Esq.
 
  Warner-Lambert Company   Cooley Godward Castro
 
  201 Tabor Road   Huddleson & Tatum
 
  Morris Plains, NJ 07950 5   Palo Alto Square
 
      Palo Alto, CA 94306
 
      4th Floor
 
       
 
  and a copy to:    
 
       
 
  Vice President and General Counsel    
 
  Warner-Lambert Company    
 
  201 Tabor Road    
 
  Morris Plains, NJ 07950    

or to such other address as to which the party has given notice thereof. Such
notices shall be deemed given upon receipt.
     13.8 Vaccines and Diagnostics. Pursuant to an Agreement, between Chiron
Corporation (“Chiron”) and Onyx, dated April 24, 1992, Chiron has certain rights
to Vaccines and Diagnostics developed by Onyx. Warner and Onyx agree that,
notwithstanding any other term or provision of this Agreement to the contrary,
neither party shall license to the other any Patents or Know-How to make, use or
sell Vaccines or Diagnostics. Furthermore, each party hereto may make, use or
sell Vaccines and Diagnostics in the Field without obligation to the other
party, including as relates to payment of milestones and royalties. As used in
this Section, (i) “Vaccines” shall mean [ * ] and (ii) “Diagnostics” shall mean
[ * ].
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



24

     13.9 Headings. The headings appearing herein have been inserted solely for
the convenience of the parties hereto and shall not affect the construction,
meaning or interpretation of this Agreement or any of its terms and conditions.
     13.10 No Implied Licenses or Warranties. No right or license under any
patent application, issued patent, know-how or other proprietary information is
granted or shall be granted by implication. All such rights or licenses are or
shall be granted only as expressly provided in the terms of this Agreement.
Neither party warrants the success of any clinical or other studies undertaken
by it.
     13.11 Force Majeure. No failure or omission by the parties hereto in the
performance of any obligation of this Agreement shall be deemed a breach of this
Agreement nor shall it create any liability if the same shall arise from any
cause or causes beyond the reasonable control of the affected party, including,
but not limited to, the following, which for purposes of this Agreement shall be
regarded as beyond the control of the party in question: acts of nature; acts or
omissions of any government; any rules, regulations, or orders issued by any
governmental authority or by any officer, department, agency or instrumentality
thereof; fire; storm; flood; earthquake; accident; war; rebellion; insurrection;
riot; invasion; strikes; and lockouts or the like; provided that the party so
affected shall use its best efforts to avoid or remove such causes or
nonperformance and shall continue performance hereunder with the utmost dispatch
whenever such causes are removed.
     13.12 Survival. The representations and warranties contained in this
Agreement as well as those rights and/or obligations contained in the terms of
this Agreement which by their intent or meaning have validity beyond the term of
this Agreement shall survive the termination or expiration of this Agreement.
     13.13 Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter contained herein and
supersedes any and all prior agreements, understandings and arrangements whether
oral or written between the parties relating to the subject matter hereof. This
Agreement will control in the event of any conflict between this Agreement and
the Research Plan.
     13.14 Amendments. No amendment, change, modification or alteration of the
terms and conditions of this Agreement shall be binding upon either party unless
in writing and signed by the party to be charged.
     13.15 Independent Contractors. It is understood that both parties hereto
are independent contractors and engage in the operation of their own respective
businesses, and neither party hereto is to be considered the agent or partner of
the other party for any purpose whatsoever. Neither party has any authority to
enter into any contracts or assume any obligations for the other party or make
any warranties or representations on behalf of the other party.
     13.16 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



25

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first above written,

                  ONYX PHARMACEUTICALS, INC.   WARNER-LAMBERT COMPANY    
 
               
By:
  /s/ Hollings C. Renton
 
Name: Hollings C. Renton   By:   /s/ M. R. Goodes
 
Name: M. R. Goodes    
 
  Title: President & CEO       Title: Chairman and CEO    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.



--------------------------------------------------------------------------------



 



26

SCHEDULE 1

Pre-existing Confidentiality Obligations
None.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

